DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites: “an input system configured to receive subjective user input about the athletic performance including goals for the athletic performance”. It is unclear whether the subjective user input is about an athletic performance having goals, or if the subjective user input is about the goals for the athletic performance. The last line of the claim recites “generate a future athletic performance based on the subjective ranking and goals of the athletic performance”, which seems to imply the former interpretation. However, since two possible interpretations of the claim language seem proper when giving the claim terms their broadest reasonable interpretation, the metes and bounds of the claim are unclear. Appropriate correction is required. 
Claims 2-7 are rejected by virtue of their dependency from claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-12, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8 of U.S. Patent No. 5,152,695. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘695 Patent claims anticipate the instant application claims, as detailed in the Double Patenting Claims Comparison Chart below.
Double Patenting Claims Comparison Chart
Instant Application
US Pat. 8,152,695
1.
An athletic performance tracking system, comprising: a processing system programmed and adapted to receive input indicating at least a first parameter associated with a user's performance during an athletic performance, wherein the first parameter includes physical or physiological data associated with the athletic performance; and an input system configured to receive subjective user input about the athletic performance including goals for the athletic performance; wherein the processing system is further adapted to: determine, during the user's performance of the athletic performance, whether a predefined condition associated with the athletic performance has been met; in response to determining that the predefined condition has been met, prompt the user for a subjective ranking of the athletic performance; and provide a future athletic performance based on the subjective ranking and goals of the athletic performance.
1.
An athletic performance tracking system, comprising: a processing system programmed and adapted to receive input indicating at least a first parameter associated with a user's performance during a workout routine, wherein the first parameter includes physical or physiological data associated with the workout routine; and an input system configured to receive subjective user input including a ranking or characterization of an intensity or difficulty of the workout routine, wherein the processing system is further adapted to: determine, during the user's performance of the workout routine, whether a predefined condition associated with the workout routine has been met; in response to determining that the predefined condition has been met, prompt the user for the subjective ranking or the characterization of the intensity or difficulty of the workout routine; and generate a future workout routine based on the subjective ranking or characterization of the intensity or difficulty of the workout routine. 
Examiner note: “Athletic performance” has the same scope as “workout routine”, as both terms recognize physical activity sessions that a user participates in for improvement of fitness or physical health. The Patented claim’s “subjective user input including a ranking or characterization of an intensity or difficulty of the workout routine,” is considered an example of a “subjective user input about the athletic performance including goals for the athletic performance;” so the Patent claim anticipates the instant Application claim. Finally, “provide” and “generate” are also considered to have the same scope, as both terms indicate that the system creates a future athletic event/workout for the user. Therefore, the Patented claim anticipates the instant application claim.  
2.
The athletic performance tracking system according to claim 1, further comprising a storage system that stores data relating to plural athletic performances performed by the user.
2.
An athletic performance tracking system according to claim 1, further comprising: a storage system that stores data relating to plural workout routines performed by the user and stores the ranking or characterization of the intensity or difficulty of the respective workout routine.
3.
The athletic performance tracking system according to claim 1, wherein the first parameter includes speed information.
3.
An athletic performance tracking system according to claim 1, wherein the first parameter includes at least one of speed information, distance information, or timing information.
4.
The athletic performance tracking system according to claim 1, wherein the first parameter includes distance information.
3.
An athletic performance tracking system according to claim 1, wherein the first parameter includes at least one of speed information, distance information, or timing information.
5.
The athletic performance tracking system according to claim 1, wherein the first parameter includes timing information
3.
An athletic performance tracking system according to claim 1, wherein the first parameter includes at least one of speed information, distance information, or timing information.
6.
The athletic performance tracking system according to claim 1, wherein the first parameter includes heart rate information.


7.
The athletic performance tracking system according to claim 1, wherein the first parameter includes pulse rate information.


8.
An athletic performance tracking method, comprising: receiving electronic input at a processing system indicating at least a first parameter associated with a user's performance during an athletic performance, wherein the first parameter includes physical or physiological data associated with the athletic performance; determining, during the user's performance of the athletic performance, whether a predefined condition associated with the athletic performance has been met; in response to determining that the predefined condition has been met: prompting the user for a subjective ranking of the athletic performance; and receiving subjective user input specifying the ranking of the athletic performance; and providing a future athletic performance based on the subjective user input ranking and goals of the athletic performance.
8.
An athletic performance tracking method, comprising: receiving electronic input at a processing system indicating at least a first parameter associated with a user's performance during a workout routine, wherein the first parameter includes physical or physiological data associated with the workout routine; determining, during the user's performance of the workout routine, whether a predefined condition associated with the workout routine has been met; in response to determining that the predefined condition has been met: prompting the user for a ranking or characterization of the intensity or difficulty of the workout routine; and receiving subjective user input specifying the ranking or characterization of the intensity or difficulty of the workout routine; and generating a future workout routine based on the subjective user input ranking or characterizing the intensity or difficulty of the workout routine. Examiner’s comments: “Athletic performance” has the same scope of “workout routine”, as both terms recognize physical activity sessions that a user participates in for improvement of fitness or physical health. The Patented claim’s “subjective user input including a ranking or characterization of an intensity or difficulty of the workout routine” is considered an example of a “goal”, so the Patent claim anticipates the instant Application claim. Finally, “provide” and “generate” are also considered to have the same scope, as both terms indicate that the system creates a future athletic event/workout for the user. Therefore, the Patented claim anticipates the instant application claim.  

9.
The athletic performance tracking method of claim 8, further including storing data relating to plural athletic performances performed by the user.
2.
An athletic performance tracking system according to claim 1, further comprising: a storage system that stores data relating to plural workout routines performed by the user and stores the ranking or characterization of the intensity or difficulty of the respective workout routine.
Examiner’s notes: The ‘695 Patent claim 2 depends from the apparatus claim 1. Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the storing data step to the method of claim 8, as doing so provides the predictable result of providing a method commensurate in scope with the patented apparatus claims. Therefore it would have been prima facie obvious to modify claim 8 as taught by claim 1 to obtain the invention as claimed in the instant application.
10.
The athletic performance tracking method of claim 8, wherein the first parameter includes speed information.
3.
An athletic performance tracking system according to claim 1, wherein the first parameter includes at least one of speed information, distance information, or timing information.
Examiner’s notes: The ‘695 Patent claim 3 depends from the apparatus claim 1. Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the first parameter including speed, distance or timing to the method of claim 8, as doing so provides the predictable result of providing a method commensurate in scope with the patented apparatus claims. Therefore it would have been prima facie obvious to modify claim 8 as taught by claim 1 to obtain the invention as claimed in the instant application.
11.
The athletic performance tracking method of claim 8, wherein the first parameter includes distance information.
3.
An athletic performance tracking system according to claim 1, wherein the first parameter includes at least one of speed information, distance information, or timing information.
Examiner’s notes: The ‘695 Patent claim 3 depends from the apparatus claim 1. Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the first parameter including speed, distance or timing to the method of claim 8, as doing so provides the predictable result of providing a method commensurate in scope with the patented apparatus claims. Therefore it would have been prima facie obvious to modify claim 8 as taught by claim 1 to obtain the invention as claimed in the instant application.
12.
The athletic performance tracking method of claim 8, wherein the first parameter includes timing information.
3.
An athletic performance tracking system according to claim 1, wherein the first parameter includes at least one of speed information, distance information, or timing information.
Examiner’s notes: The ‘695 Patent claim 3 depends from the apparatus claim 1. Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the first parameter including speed, distance or timing to the method of claim 8, as doing so provides the predictable result of providing a method commensurate in scope with the patented apparatus claims. Therefore it would have been prima facie obvious to modify claim 8 as taught by claim 1 to obtain the invention as claimed in the instant application.
15
An athletic performance tracking method, comprising: receiving electronic input at a processing system indicating at least a first parameter associated with a user's performance during an athletic performance, wherein the first parameter includes physical or physiological data associated with the athletic performance; determining, during the user's performance of the athletic performance, whether a predefined condition associated with the athletic performance has been met; in response to determining that the predefined condition has been met: prompting the user for a subjective ranking of the athletic performance; and receiving subjective user input specifying the ranking of the athletic performance; and providing a future athletic performance based on the subjective user input ranking of the athletic performance.
8.
An athletic performance tracking method, comprising: receiving electronic input at a processing system indicating at least a first parameter associated with a user's performance during a workout routine, wherein the first parameter includes physical or physiological data associated with the workout routine; determining, during the user's performance of the workout routine, whether a predefined condition associated with the workout routine has been met; in response to determining that the predefined condition has been met: prompting the user for a ranking or characterization of the intensity or difficulty of the workout routine; and receiving subjective user input specifying the ranking or characterization of the intensity or difficulty of the workout routine; and generating a future workout routine based on the subjective user input ranking or characterizing the intensity or difficulty of the workout routine. Examiner’s comments: “Athletic performance” has the same scope of “workout routine”, as both terms recognize physical activity sessions that a user participates in for improvement of fitness or physical health. Further, “provide” and “generate” are also considered to have the same scope, as both terms indicate that the system creates a future athletic event/workout for the user. Therefore, the Patented claim anticipates the instant application claim.  
16.
The athletic performance tracking method of claim 15, further including storing data relating to plural athletic performances performed by the user.
2.
An athletic performance tracking system according to claim 1, further comprising: a storage system that stores data relating to plural workout routines performed by the user and stores the ranking or characterization of the intensity or difficulty of the respective workout routine.
Examiner’s notes: The ‘695 Patent claim 2 depends from the apparatus claim 1. Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the storing data step to the method of claim 8, as doing so provides the predictable result of providing a method commensurate in scope with the patented apparatus claims. Therefore it would have been prima facie obvious to modify claim 8 as taught by claim 1 to obtain the invention as claimed in the instant application.
17
The athletic performance tracking method of claim 15, wherein the first parameter includes speed information.
3.
An athletic performance tracking system according to claim 1, wherein the first parameter includes at least one of speed information, distance information, or timing information.
Examiner’s notes: The ‘695 Patent claim 3 depends from the apparatus claim 1. Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the first parameter including speed, distance or timing to the method of claim 8, as doing so provides the predictable result of providing a method commensurate in scope with the patented apparatus claims. Therefore it would have been prima facie obvious to modify claim 8 as taught by claim 1 to obtain the invention as claimed in the instant application.
18.
The athletic performance tracking method of claim 15, wherein the first parameter includes distance information.
3.
An athletic performance tracking system according to claim 1, wherein the first parameter includes at least one of speed information, distance information, or timing information.
Examiner’s notes: The ‘695 Patent claim 3 depends from the apparatus claim 1. Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the first parameter including speed, distance or timing to the method of claim 8, as doing so provides the predictable result of providing a method commensurate in scope with the patented apparatus claims. Therefore it would have been prima facie obvious to modify claim 8 as taught by claim 1 to obtain the invention as claimed in the instant application.
19.
The athletic performance tracking method of claim 15, wherein the first parameter includes timing information.
3.
An athletic performance tracking system according to claim 1, wherein the first parameter includes at least one of speed information, distance information, or timing information.
Examiner’s notes: The ‘695 Patent claim 3 depends from the apparatus claim 1. Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the first parameter including speed, distance or timing to the method of claim 8, as doing so provides the predictable result of providing a method commensurate in scope with the patented apparatus claims. Therefore it would have been prima facie obvious to modify claim 8 as taught by claim 1 to obtain the invention as claimed in the instant application.


Provisional Double Patenting
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/738350 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘350 Application claims anticipate the instant application claims, as detailed in the Provisional Double Patenting Claims Comparison Chart below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Provisional Double Patenting Claims Comparison Chart
Instant Application
US Patent Application 17/738350
1.
An athletic performance tracking system, comprising: a processing system programmed and adapted to receive input indicating at least a first parameter associated with a user's performance during an athletic performance, wherein the first parameter includes physical or physiological data associated with the athletic performance; and an input system configured to receive subjective user input about the athletic performance including goals for the athletic performance; wherein the processing system is further adapted to: determine, during the user's performance of the athletic performance, whether a predefined condition associated with the athletic performance has been met; in response to determining that the predefined condition has been met, prompt the user for a subjective ranking of the athletic performance; and provide a future athletic performance based on the subjective ranking and goals of the athletic performance. 

1.
An athletic performance tracking system, comprising: a processing system programmed and adapted to receive input indicating at least a first parameter associated with a user's performance during an athletic performance, wherein the first parameter includes physical or physiological data associated with the athletic performance; and an input system configured to receive subjective user input about the athletic performance including goals for the athletic performance; wherein the processing system is further adapted to: determine, during the user's performance of the athletic performance, whether a predefined condition associated with the athletic performance has been met; in response to determining that the predefined condition has been met, prompt the user for a subjective ranking of the athletic performance; and suggest a future athletic performance based on the subjective ranking and goals of the athletic performance.
Examiner’s comments: “provide” and “suggest” are considered patentably indistinguishable in scope, as both terms describe that a future athletic performance is created for the user based on the subjective ranking of the athletic performance. 
2.
The athletic performance tracking system according to claim 1, further comprising a storage system that stores data relating to plural athletic performances performed by the user.

2.
The athletic performance tracking system according to claim 1, further comprising a storage system that stores data relating to plural athletic performances performed by the user.
3.
The athletic performance tracking system according to claim 1, wherein the first parameter includes speed information.
3.
The athletic performance tracking system according to claim 1, wherein the first parameter includes speed information.
4.
The athletic performance tracking system according to claim 1, wherein the first parameter includes distance information.
4.
The athletic performance tracking system according to claim 1, wherein the first parameter includes distance information.
5.
The athletic performance tracking system according to claim 1, wherein the first parameter includes timing information.
5.
The athletic performance tracking system according to claim 1, wherein the first parameter includes timing information.
6.
The athletic performance tracking system according to claim 1, wherein the first parameter includes heart rate information.
6.
The athletic performance tracking system according to claim 1, wherein the first parameter includes heart rate information.
7.
The athletic performance tracking system according to claim 1, wherein the first parameter includes pulse rate information.
7.
The athletic performance tracking system according to claim 1, wherein the first parameter includes pulse rate information.
8.
An athletic performance tracking method, comprising: receiving electronic input at a processing system indicating at least a first parameter associated with a user's performance during an athletic performance, wherein the first parameter includes physical or physiological data associated with the athletic performance; determining, during the user's performance of the athletic performance, whether a predefined condition associated with the athletic performance has been met; in response to determining that the predefined condition has been met: prompting the user for a subjective ranking of the athletic performance; and receiving subjective user input specifying the ranking of the athletic performance; and providing a future athletic performance based on the subjective user input ranking and goals of the athletic performance.

8.
An athletic performance tracking method, comprising: receiving electronic input at a processing system indicating at least a first parameter associated with a user's performance during an athletic performance, wherein the first parameter includes physical or physiological data associated with the athletic performance; determining, during the user's performance of the athletic performance, whether a predefined condition associated with the athletic performance has been met; in response to determining that the predefined condition has been met: prompting the user for a subjective ranking of the athletic performance; and receiving subjective user input specifying the ranking of the athletic performance; and suggesting a future athletic performance based on the subjective user input ranking and goals of the athletic performance.  
Examiner’s comments: Further, “providing” and “suggesting” are considered patentably indistinguishable in scope, as both terms describe that a future athletic performance is created for the user based on the subjective ranking of the athletic performance.
9.
The athletic performance tracking method of claim 8, further including storing data relating to plural athletic performances performed by the user. 

9.
The athletic performance tracking method of claim 8, further including storing data relating to plural athletic performances performed by the user. 

10.
The athletic performance tracking method of claim 8, wherein the first parameter includes speed information.
10.
The athletic performance tracking method of claim 8, wherein the first parameter includes speed information.
11.
The athletic performance tracking method of claim 8, wherein the first parameter includes distance information.
11.
The athletic performance tracking method of claim 8, wherein the first parameter includes distance information.
12.
The athletic performance tracking method of claim 8, wherein the first parameter includes timing information.
12.
The athletic performance tracking method of claim 8, wherein the first parameter includes timing information.
13.
The athletic performance tracking method of claim 8, wherein the first parameter includes heart rate information.
13.
The athletic performance tracking method of claim 8, wherein the first parameter includes heart rate information.
14.
The athletic performance tracking method of claim 8, wherein the first parameter includes pulse rate information.
14.
The athletic performance tracking method of claim 8, wherein the first parameter includes pulse rate information.
15.
An athletic performance tracking method, comprising: receiving electronic input at a processing system indicating at least a first parameter associated with a user's performance during an athletic performance, wherein the first parameter includes physical or physiological data associated with the athletic performance; determining, during the user's performance of the athletic performance, whether a predefined condition associated with the athletic performance has been met; in response to determining that the predefined condition has been met: prompting the user for a subjective ranking of the athletic performance; and receiving subjective user input specifying the ranking of the athletic performance; and providing a future athletic performance based on the subjective user input ranking of the athletic performance.

15.
An athletic performance tracking method, comprising: receiving electronic input at a processing system indicating at least a first parameter associated with a user's performance during an athletic performance, wherein the first parameter includes physical or physiological data associated with the athletic performance; determining, during the user's performance of the athletic performance, whether a predefined condition associated with the athletic performance has been met; in response to determining that the predefined condition has been met: prompting the user for a subjective ranking of the athletic performance; and receiving subjective user input specifying the ranking of the athletic performance; and suggesting a future athletic performance based on the subjective user input ranking of the athletic performance.
Examiner’s comments: Further, “providing” and “suggesting” are considered patentably indistinguishable in scope, as both terms describe that a future athletic performance is created for the user based on the subjective ranking of the athletic performance.
16.
The athletic performance tracking method of claim 15, further including storing data relating to plural athletic performances performed by the user.

16.
The athletic performance tracking method of claim 15, further including storing data relating to plural athletic performances performed by the user.

17.
The athletic performance tracking method of claim 15, wherein the first parameter includes speed information.
17.
The athletic performance tracking method of claim 15, wherein the first parameter includes speed information.
18.
The athletic performance tracking method of claim 15, wherein the first parameter includes distance information.
18.
The athletic performance tracking method of claim 15, wherein the first parameter includes distance information.
19.
The athletic performance tracking method of claim 15, wherein the first parameter includes timing information.
19.
The non-transitory machine readable storage medium of claim 15, wherein the first parameter includes timing information.
20.
The athletic performance tracking method of claim 15, wherein the first parameter includes pulse rate information.
20.
The non-transitory machine readable storage medium of claim 15, wherein the first parameter includes pulse rate information.



Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/758299 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘299 Application claims anticipate the instant application claims, as detailed in the Provisional Double Patenting Claims Comparison Chart below. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Provisional Double Patenting Claims Comparison Chart
Instant Application
US Patent Application 17/738299
1.
An athletic performance tracking system, comprising: a processing system programmed and adapted to receive input indicating at least a first parameter associated with a user's performance during an athletic performance, wherein the first parameter includes physical or physiological data associated with the athletic performance; and an input system configured to receive subjective user input about the athletic performance including goals for the athletic performance; wherein the processing system is further adapted to: determine, during the user's performance of the athletic performance, whether a predefined condition associated with the athletic performance has been met; in response to determining that the predefined condition has been met, prompt the user for a subjective ranking of the athletic performance; and provide a future athletic performance based on the subjective ranking and goals of the athletic performance. 

1.
An athletic performance tracking system, comprising: a processing system programmed and adapted to receive input indicating at least a first parameter associated with a user's performance during an athletic performance, wherein the first parameter includes physical or physiological data associated with the athletic performance; and an input system configured to receive subjective user input about the athletic performance including goals for the athletic performance; wherein the processing system is further adapted to: determine, during the user's performance of the athletic performance, whether a predefined condition associated with the athletic performance has been met; in response to determining that the predefined condition has been met, prompt the user for a subjective ranking of the athletic performance; and generate a future athletic performance based on the subjective ranking and goals of the athletic performance. 
Examiner’s comment: “generate” and “provide” are considered patentably indistinguishable in scope, as both terms describe that a future athletic performance is created for the user based on the subjective ranking of the athletic performance. 
2.
The athletic performance tracking system according to claim 1, further comprising a storage system that stores data relating to plural athletic performances performed by the user.

2.
The athletic performance tracking system according to claim 1, further comprising a storage system that stores data relating to plural athletic performances performed by the user.
3.
The athletic performance tracking system according to claim 1, wherein the first parameter includes speed information.
3.
The athletic performance tracking system according to claim 1, wherein the first parameter includes speed information.
4.
The athletic performance tracking system according to claim 1, wherein the first parameter includes distance information.
4.
The athletic performance tracking system according to claim 1, wherein the first parameter includes distance information.
5.
The athletic performance tracking system according to claim 1, wherein the first parameter includes timing information.
5.
The athletic performance tracking system according to claim 1, wherein the first parameter includes timing information.
6.
The athletic performance tracking system according to claim 1, wherein the first parameter includes heart rate information.
6.
The athletic performance tracking system according to claim 1, wherein the first parameter includes heart rate information.
7.
The athletic performance tracking system according to claim 1, wherein the first parameter includes pulse rate information.
7.
The athletic performance tracking system according to claim 1, wherein the first parameter includes pulse rate information.
8.
An athletic performance tracking method, comprising: receiving electronic input at a processing system indicating at least a first parameter associated with a user's performance during an athletic performance, wherein the first parameter includes physical or physiological data associated with the athletic performance; determining, during the user's performance of the athletic performance, whether a predefined condition associated with the athletic performance has been met; in response to determining that the predefined condition has been met: prompting the user for a subjective ranking of the athletic performance; and receiving subjective user input specifying the ranking of the athletic performance; and providing a future athletic performance based on the subjective user input ranking and goals of the athletic performance.

8.
An athletic performance tracking method, comprising: receiving electronic input at a processing system indicating at least a first parameter associated with a user's performance during an athletic performance, wherein the first parameter includes physical or physiological data associated with the athletic performance; determining, during the user's performance of the athletic performance, whether a predefined condition associated with the athletic performance has been met; in response to determining that the predefined condition has been met: prompting the user for a subjective ranking of the athletic performance; and receiving subjective user input specifying the ranking of the athletic performance; and generating a future athletic performance based on the subjective user input ranking and goals of the athletic performance.  
Examiner’s comment: “generating” and “providing” are considered patentably indistinguishable in scope, as both terms describe that a future athletic performance is created for the user based on the subjective ranking of the athletic performance.
9.
The athletic performance tracking method of claim 8, further including storing data relating to plural athletic performances performed by the user. 

9.
The athletic performance tracking method of claim 8, further including storing data relating to plural athletic performances performed by the user. 

10.
The athletic performance tracking method of claim 8, wherein the first parameter includes speed information.
10.
The athletic performance tracking method of claim 8, wherein the first parameter includes speed information.
11.
The athletic performance tracking method of claim 8, wherein the first parameter includes distance information.
11.
The athletic performance tracking method of claim 8, wherein the first parameter includes distance information.
12.
The athletic performance tracking method of claim 8, wherein the first parameter includes timing information.
12.
The athletic performance tracking method of claim 8, wherein the first parameter includes timing information.
13.
The athletic performance tracking method of claim 8, wherein the first parameter includes heart rate information.
13.
The athletic performance tracking method of claim 8, wherein the first parameter includes heart rate information.
14.
The athletic performance tracking method of claim 8, wherein the first parameter includes pulse rate information.
14.
The athletic performance tracking method of claim 8, wherein the first parameter includes pulse rate information.
15.
An athletic performance tracking method, comprising: receiving electronic input at a processing system indicating at least a first parameter associated with a user's performance during an athletic performance, wherein the first parameter includes physical or physiological data associated with the athletic performance; determining, during the user's performance of the athletic performance, whether a predefined condition associated with the athletic performance has been met; in response to determining that the predefined condition has been met: prompting the user for a subjective ranking of the athletic performance; and receiving subjective user input specifying the ranking of the athletic performance; and providing a future athletic performance based on the subjective user input ranking of the athletic performance.

15.
An athletic performance tracking method, comprising: receiving electronic input at a processing system indicating at least a first parameter associated with a user's performance during an athletic performance, wherein the first parameter includes physical or physiological data associated with the athletic performance; determining, during the user's performance of the athletic performance, whether a predefined condition associated with the athletic performance has been met; in response to determining that the predefined condition has been met: prompting the user for a subjective ranking of the athletic performance; and receiving subjective user input specifying the ranking of the athletic performance; and generating a future athletic performance based on the subjective user input ranking of the athletic performance.
Examiner’s comment: “generating” and “providing” are considered patentably indistinguishable in scope, as both terms describe that a future athletic performance is created for the user based on the subjective ranking of the athletic performance.
16.
The athletic performance tracking method of claim 15, further including storing data relating to plural athletic performances performed by the user.

16.
The athletic performance tracking method of claim 15, further including storing data relating to plural athletic performances performed by the user.

17.
The athletic performance tracking method of claim 15, wherein the first parameter includes speed information.
17.
The athletic performance tracking method of claim 15, wherein the first parameter includes speed information.
18.
The athletic performance tracking method of claim 15, wherein the first parameter includes distance information.
18.
The athletic performance tracking method of claim 15, wherein the first parameter includes distance information.
19.
The athletic performance tracking method of claim 15, wherein the first parameter includes timing information.
19.
The non-transitory machine readable storage medium of claim 15, wherein the first parameter includes timing information.
20.
The athletic performance tracking method of claim 15, wherein the first parameter includes pulse rate information.
20.
The non-transitory machine readable storage medium of claim 15, wherein the first parameter includes pulse rate information.


Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, as well as the provisional and nonprovisional double patenting rejections. 
Claims 8-20 would be allowable upon filing a terminal disclaimer to overcome the provisional and nonprovisional double patenting rejections of this Office Action. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the combination of a prompt for the user to enter subjective feedback when a predefined condition associated with the athletic activity is met and the generation of a future athletic performance based on that subjective feedback. Oberrider (US Pat. 7,828,697) describes monitoring a user’s running including GPS location, but does not prompt the user for subjective feedback when a predefined condition associated with the run is met. Anthony (US Pat. 7,666,118) prompts the user when sensors in a weightlifting system are mis-aligned, but does not prompt the user for subjective feedback or generate a future athletic performance based on that feedback. Gordon (US Pat. 7,591,760) generates workout programs based on goals input by the user, but does not prompt the user for subjective feedback when a predefined condition associated with the athletic activity is met, nor does Gordon take the subjective feedback into account when generating workout programs. Please see PTO-892 for a complete listing of the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for cited art of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNDHARA M GANESAN/           Primary Examiner, Art Unit 3784